GREENOAK HOLDINGS LIMITED, SOUTHBROOK PROPERTIES
       LIMITED AND WESTLYN PROPERTIES LIMITED,
       PETITIONERS v. COMMISSIONER OF INTERNAL
                REVENUE, RESPONDENT
          Docket No. 12075–13L.        Filed September 16, 2014.

         R issued a final notice of intent to levy to estate (E) to col-
      lect unpaid estate tax. E requested a hearing before an IRS
      Appeals officer (AO) pursuant to I.R.C. sec. 6330. Following
      the hearing, AO issued a notice of determination to E sus-
      taining the proposed levy as to E’s nonprobate assets. Among
      the nonprobate assets reported on the estate tax return was
      an offshore trust that owned certain entities (Ps). Ps peti-
      tioned the Tax Court for review of the notice of determination
      issued to E. No petition was filed on behalf of E. R moved to
      dismiss for lack of jurisdiction. Held: The ‘‘person’’ entitled to
      the rights and protections set forth in I.R.C. sec. 6330 is the
      taxpayer liable for unpaid Federal tax. Held, further, under
      I.R.C. sec. 6330(d), this Court lacks jurisdiction over a petition
      filed by a party who is neither the taxpayer nor an authorized
      representative of the taxpayer.

  Michael Ben-Jacob, for petitioners.
  Frederick C. Mutter, for respondent.
   RUWE, Judge: Respondent issued a notice of determination
to the personal representative of the Estate of James B.
Irwin on May 1, 2013. Greenoak Holdings Limited,
Southbrook Properties Limited, and Westlyn Properties Lim-
ited (petitioners) filed a petition for judicial review with the
Tax Court on May 30, 2013. The issues for decision are: (1)
whether petitioners’ alleged ownership interest in property
that might be subject to levy by respondent entitles them to
the rights afforded to ‘‘persons’’ under section 6330 1 and (2)
whether this Court has jurisdiction under section 6330(d) of
an appeal filed by entities other than the taxpayer liable for
the unpaid Federal tax.

                           FINDINGS OF FACT

  At the time the petition was filed, petitioners’ principal
place of business was in Nassau, Bahamas.
   1 All section references are to the Internal Revenue Code in effect at all

relevant times, and all Rule references are to the Tax Court Rules of Prac-
tice and Procedure, unless otherwise indicated.

170
(170)      GREENOAK HOLDINGS LTD. v. COMMISSIONER                     171


   James B. Irwin (decedent) died on September 21, 2009. On
November 19, 2009, Howard L. Crown was appointed per-
sonal representative of decedent’s estate (estate). Respondent
received from the estate a Form 706, United States Estate
(and Generation-Skipping Transfer) Tax Return (estate tax
return), in December 2010, which was signed by Mr. Crown
as executor and reported the estate’s probate and nonprobate
assets. Among the nonprobate assets listed on the estate tax
return was the Karamia Settlement, an offshore trust gov-
erned by the laws of Jersey in the Channel Islands, to which
decedent allegedly made property transfers before death. The
Karamia Settlement is the owner of petitioners. 2
   The estate failed to timely pay the estate tax reported on
the estate tax return because, according to Mr. Crown, it did
‘‘not have funds available * * * which [is] attributable to the
inclusion of the Karamia Settlement in the decedent’s gross
estate.’’ Respondent assessed the tax reported on the estate
tax return on January 31, 2011, along with an addition to
tax for failure to timely pay tax shown on the estate tax
return and accrued interest.
   On November 28, 2012, respondent issued to Mr. Crown a
Final Notice of Intent to Levy and Notice of Your Right to
a Hearing. Although the record before the Court does not
indicate the exact amount reported on the estate tax return,
the July 2, 2012, notice of intent to levy states that the
estate owes a balance of $7,526,038.88. Mr. Crown timely
submitted a request for a collection due process (CDP)
hearing on December 27, 2012. The CDP hearing between
Mr. Crown, his representative Mr. Pearson, and respondent
was conducted via telephone conference on April 18, 2013.
During the CDP hearing the estate argued that the penalties
for failure to timely pay the estate tax due should be abated
in the light of the estate not having sufficient liquid assets.
   On May 1, 2013, respondent sent to the estate, in care of
Mr. Crown, a notice of determination. The notice of deter-
mination (1) sustained the proposed levy against the estate’s
nonprobate assets (i.e., those assets not in the custody of the
  2 The  record before the Court does not specify what assets are included
in the Karamia Settlement other than petitioners. Mr. Crown, however,
contends that the Karamia Settlement consists of various ‘‘worldwide prop-
erties and entities.’’
172        143 UNITED STATES TAX COURT REPORTS            (170)


Probate Court), (2) did not sustain the proposed levy as to
the estate’s probate assets (i.e., those assets in the custody
of the Probate Court), and (3) denied the estate’s request for
penalty abatement. According to the notice of determination,
the proposed levy was sustained as to only the nonprobate
assets because ‘‘the Internal Revenue Service (Service)
cannot administratively collect if the property is in the cus-
tody of the court.’’ While not identifying the nonprobate
assets subject to levy, the notice of determination instructed
that ‘‘Collection has to properly determine which assets are
probate and which are not probate.’’
   Mr. Crown did not file a petition for review of the May 1,
2013, notice of determination on behalf of the estate. How-
ever, after receiving a copy of the notice of determination
from Mr. Crown, petitioners, on their own behalf, filed a peti-
tion with the Tax Court on May 30, 2013.
   Upon receiving petitioners’ petition, we issued an order to
show cause on June 19, 2013, directing the parties and the
estate to show cause in writing why the estate should not be
substituted as petitioner. On July 11, 2013, respondent filed
a motion to dismiss for lack of jurisdiction (motion to dis-
miss), arguing that this Court does not have jurisdiction over
the instant matter because the proper party to petition the
Court for review of the notice of determination (the estate)
did not timely petition and no determination was made with
respect to petitioners that would confer jurisdiction upon the
Court. Mr. Crown, on behalf of the estate, filed a response
that essentially agreed with respondent and asked that the
case be dismissed.
   On January 16, 2014, Mr. Crown filed a notice of substi-
tution of personal representative, indicating that he had
resigned as personal representative of the estate and that
Jill McCrory had been appointed as the successor personal
representative. On May 6, 2014, Ms. McCrory filed supple-
mental responses to our order to show cause and respond-
ent’s motion to dismiss, arguing that: (1) petitioners have
standing to pursue the instant litigation on their own behalf;
(2) the case should not be dismissed for lack of jurisdiction;
or alternatively, that (3) the estate should be substituted as
party petitioner and petitioners should be allowed to inter-
vene.
(170)    GREENOAK HOLDINGS LTD. v. COMMISSIONER             173


                           OPINION

   The issue before us is whether petitioners are the proper
parties to petition this Court for review of the May 1, 2013,
notice of determination which was sent to the estate in care
of Mr. Crown. Petitioners assert that they have an ownership
interest in the nonprobate property that might be subject to
levy and argue that they ‘‘did not receive proper notice of the
proposed levy action and were not afforded a fair opportunity
to contest the proposed levy action and underlying tax
liability’’. Petitioners further argue that ‘‘[r]espondent’s
failure to provide proper notice under IRC Section 6330
* * * deprived [p]etitioner[s] of * * * [their] due process
right to contest the amount of tax due in a hearing before an
impartial Appeals Officer under IRC Section 6330(c), and to
seek judicial review of any determination thereof under IRC
Section 6330(d).’’ Petitioners nonetheless conclude that the
‘‘substance’’ of the May 1, 2013, notice of determination sup-
ports the proposition that this Court has jurisdiction over the
instant appeal.
   Respondent argues that Mr. Crown, as the personal rep-
resentative of the estate, was the appropriate party to
receive prelevy notice and to exercise any CDP hearing
rights. Moreover, respondent argues that the taxpayer (i.e.,
the estate in care of Mr. Crown) was the proper party to
appeal the May 1, 2013, notice of determination. Respondent
concludes that ‘‘[p]etitioners have not demonstrated that a
[n]otice of [d]etermination sufficient to confer jurisdiction on
this Court with respect to the estate tax liability of the
[e]state was issued to them by * * * [respondent] as
required by I.R.C. §§ 6330(c) and/or 6330(d).’’ We will begin
by discussing the relevant law pertaining to collection actions
and then will explain why we lack jurisdiction over peti-
tioners’ appeal.
   When ‘‘any person liable to pay any tax neglects or refuses
to pay the same within 10 days after notice and demand’’,
the Commissioner is authorized to collect the unpaid tax ‘‘by
levy upon all property and rights to property * * * belonging
to such person’’. Sec. 6331(a). Section 6330(a)(1) provides that
‘‘[n]o levy may be made on any property or right to property
of any person unless the Secretary has notified such person
in writing of their right to a hearing under this section before
174        143 UNITED STATES TAX COURT REPORTS             (170)


such levy is made.’’ If timely requested by ‘‘the person’’, a
CDP hearing is held by an Appeals officer within the
Commissioner’s office who has had no prior involvement with
respect to the unpaid tax. Sec. 6330(b); see Offiler v. Commis-
sioner, 114 T.C. 492, 496 (2000). At the hearing ‘‘[t]he per-
son’’ may raise any relevant issue, including appropriate
spousal defenses, challenges to the appropriateness of the
collection     action,   and     collection   alternatives. Sec.
6330(c)(2)(A). The person is also entitled to raise issues
regarding the underlying tax liability ‘‘if the person did not
receive any statutory notice of deficiency for such tax
liability’’. Sec. 6330(c)(2)(B). Following the CDP hearing the
Appeals officer will determine whether proceeding with the
proposed levy is appropriate and issue a notice of determina-
tion. Sec. 6330(c)(3); Offiler v. Commissioner, 114 T.C. at 498.
   If dissatisfied with the determination of Appeals, ‘‘[t]he
person’’ may seek judicial review in the Tax Court. Sec.
6330(d). During such review the suspension of levy con-
tinues. Sec. 6330(e); Blaga v. Commissioner, T.C. Memo.
2010–170, 2010 Tax Ct. Memo LEXIS 206, at *12. We have
jurisdiction to review the determination made by Appeals,
and said determination is the focus of this Court under sec-
tion 6330(d). See Offiler v. Commissioner, 114 T.C. at 498.
We generally review the Appeals officer’s determination for
abuse of discretion. See Sego v. Commissioner, 114 T.C. 604,
610 (2000); Goza v. Commissioner, 114 T.C. 176, 181–182
(2000). Under the abuse of discretion standard, we decide
whether the determination of the Appeals officer was
arbitrary, capricious, or without a sound basis in fact or law.
Murphy v. Commissioner, 125 T.C. 301, 320 (2005), aff ’d, 469
F.3d 27 (1st Cir. 2006). However, we review a determination
regarding the underlying tax liability de novo where ‘‘the
person did not receive any statutory notice of deficiency for
such tax liability or did not otherwise have an opportunity to
dispute such tax liability.’’ Sec. 6330(c)(2)(B); see Montgomery
v. Commissioner, 122 T.C. 1, 8 (2004); Sego v. Commissioner,
114 T.C. at 610; Goza v. Commissioner, 114 T.C. at 181–182.
The only person entitled to receive a notice of deficiency is
the taxpayer. See secs. 6212 and 6213.
   Thus far, all of the reported cases under section 6330(d)
where we have recognized jurisdiction have been based on
petitions filed by taxpayers or their authorized personal rep-
(170)      GREENOAK HOLDINGS LTD. v. COMMISSIONER                      175


resentatives. See, e.g., Lunsford v. Commissioner, 117 T.C.
159 (2001); Offiler v. Commissioner, 114 T.C. at 492; Thomp-
son v. Commissioner, T.C. Memo. 2013–260; Estate of Deese
v. Commissioner, T.C. Memo. 2007–362, 2007 Tax Ct. Memo
LEXIS 378. However, petitioners argue that they are the
proper parties to appeal the May 1, 2013, notice of deter-
mination that was sent to the estate—and that this Court
has jurisdiction over the instant appeal—because section
6330(d) ‘‘does not limit the Court’s jurisdiction with respect
solely to a designated party.’’ Specifically, petitioners argue
that the term ‘‘person’’ in section 6330 includes any person
who might claim a right in property that is intended to be
levied upon even if that person is not the taxpayer or the
taxpayer’s authorized representative. Petitioners cite no pre-
vious Court opinions that support their argument, and their
argument presents us with an issue of first impression.
  Petitioners go on to argue that their property does not con-
stitute property of the estate that is subject to levy by
respondent. Nevertheless, they argue that respondent
intends to levy upon their property because the Karamia
Settlement was shown on the estate tax return as property
of the estate. (Neither the notice of determination nor the
notice of intent to levy identified the specific property on
which respondent intends to levy). Since petitioners allege
that they, not the estate, are the owners of the property, they
conclude that section 6330 applies to them and that they are
a ‘‘person’’ who was entitled to receive notice, a CDP hearing,
and to appeal the May 1, 2013, notice of determination sent
to the estate. We disagree.
  The meaning of the word ‘‘person’’ throughout section 6330
is critical to the resolution of this case. Section 6330 pro-
vides, in pertinent part:
  SEC. 6330. NOTICE AND OPPORTUNITY FOR HEARING BEFORE
              LEVY.
    (a) REQUIREMENT OF NOTICE BEFORE LEVY.
      (1) IN GENERAL.–—No levy may be made on any property or right
    to property of any person unless the Secretary has notified such person
    in writing of their right to a hearing under this section before such
    levy is made. Such notice shall be required only once for the taxable
    period to which the unpaid tax specified in paragraph (3)(A) relates.

                       *    *   *   *    *   *   *
176               143 UNITED STATES TAX COURT REPORTS                     (170)


      (b) RIGHT   TO   FAIR HEARING.—

                         *    *    *   *    *    *   *
        (2) ONE HEARING PER PERIOD.—A person shall be entitled to only one
      hearing under this section with respect to the taxable period to which
      the unpaid tax specified in subsection (a)(3)(A) relates.

                      *    *   * * *  *  *
   (c) MATTERS CONSIDERED AT HEARING.—In the case of any hearing
 conducted under this section—

                            *   *    *    *   *   *    *
        (2) ISSUES AT HEARING.—
           (A) IN GENERAL.—The person may raise at the hearing any rel-
        evant issue relating to the unpaid tax or the proposed levy,
        including—
             (i) appropriate spousal defenses;
             (ii) challenges to the appropriateness of collection actions; and
             (iii) offers of collection alternatives, which may include the
           posting of a bond, the substitution of other assets, an installment
           agreement, or an offer-in-compromise.
           (B) UNDERLYING LIABILITY.—The person may also raise at the
        hearing challenges to the existence or amount of the underlying tax
        liability for any tax period if the person did not receive any statutory
        notice of deficiency for such tax liability or did not otherwise have
        an opportunity to dispute such tax liability.

                            *   *    *   *   *   *   *
      (d) PROCEEDING AFTER HEARING.—
         (1) JUDICIAL REVIEW OF DETERMINATION.—The person may, within
      30 days of a determination under this section, appeal such determina-
      tion to the Tax Court (and the Tax Court shall have jurisdiction with
      respect to such matter).
         (2) JURISDICTION RETAINED AT IRS OFFICE OF APPEALS.—The Internal
      Revenue Service Office of Appeals shall retain jurisdiction with respect
      to any determination made under this section, including subsequent
      hearings requested by the person who requested the original hearing
      on issues regarding—
           (A) collection actions taken or proposed with respect to such deter-
         mination; and
           (B) after the person has exhausted all administrative remedies, a
         change in circumstances with respect to such person which affects
         such determination.
      [Emphasis added.]
  Petitioners interpret ‘‘person’’ broadly so as to include any
third party claiming an ownership right in property that
might be subject to levy to collect the unpaid taxes of another
person. Thus, they claim all of the rights conferred in section
6330, including the right to appeal a notice of determination
(170)      GREENOAK HOLDINGS LTD. v. COMMISSIONER                       177


to this Court, even if the notice of determination was issued
only to the person who owed tax. In analyzing the text of a
statute, this Court is guided by the basic principle that a
statute should be read as a harmonious whole, with its sepa-
rate parts being interpreted within their broader statutory
context in a manner that furthers the statutory purpose. See
K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988);
Guardian Indus. Corp. v. Commissioner, 143 T.C. 1, 21
(2014). A comprehensive reading of section 6330 in its con-
text demonstrates that ‘‘[t]he person’’ contemplated within
the statutory framework is the person who owes the unpaid
tax and that the only property that is subject to levy is the
property of the person who owes the tax.
   When section 6330 was enacted in 1998, it provided tax-
payers with new procedural protections in the case of a levy
which was already authorized by section 6331. 3 The levy
authority provided in section 6331 is restricted to property of
‘‘the person’’ liable to pay the tax. Section 6331(a) provides:
     SEC. 6331(a). AUTHORITY OF SECRETARY.—If any person liable to pay
  any tax neglects or refuses to pay the same within 10 days after notice
  and demand, it shall be lawful for the Secretary to collect such tax (and
  such further sum as shall be sufficient to cover the expenses of the levy)
  by levy upon all property and rights to property (except such property as
  is exempt under section 6334) belonging to such person or on which there
  is a lien provided in this chapter for the payment of such tax. * * *
  [Emphasis added.]
  The only property that is properly subject to levy under
section 6331 is property and rights to property belonging to
the person who owes the tax. Section 6330(d) allows a ‘‘per-
son’’ whose property is going to be levied upon pursuant to
section 6331 to appeal a notice of determination to the Tax
Court and provides the Tax Court with jurisdiction over the
appeal. Petitioners would have us believe that any person
other than the delinquent taxpayer who alleges an ownership
interest in property that might be subject to levy, is able to
petition the Court for review of a notice of determination
issued to a delinquent taxpayer. However, when read in its
entirety and in context, section 6330 is unambiguously a tax-
payer-oriented statute that provides the taxpayer with rights,
defenses, and the ability to appeal a notice of determination.
  3 Sec. 6331, which authorized levy on a taxpayer’s property, already con-

tained certain notice and procedural provisions.
178          143 UNITED STATES TAX COURT REPORTS                         (170)


   Section 6330(a)(3)(A) provides that the person will be deliv-
ered a prelevy notice which includes ‘‘the amount of unpaid
tax’’. Section 6330(b)(2) instructs that the person who
received the prelevy notice is ‘‘entitled to only one hearing
under this section with respect to the taxable period to which
the unpaid tax * * * relates.’’ Section 6330(c)(2)(A) allows
the person to raise at the hearing any relevant issue relating
to the unpaid tax or proposed levy, including ‘‘appropriate
spousal defenses’’ and ‘‘collection alternatives’’. Furthermore,
section 6330(c)(2)(B) allows the person in certain cases to
raise at the hearing any ‘‘challenges to the existence or
amount of the underlying tax liability’’ if the person did not
receive a notice of deficiency. These provisions involve due
process protections and defenses pertaining to the taxpayer,
not any third party who claims an ownership interest in
property that might be subject to a proposed levy. Accord-
ingly, we find that none of petitioners is a ‘‘person’’ as con-
templated by section 6330, and therefore they cannot appeal
a notice of determination issued to the estate in care of Mr.
Crown.
   The legislative history of section 6330 buttresses our
conclusion that only the taxpayer or an authorized represent-
ative is to be provided with prelevy notice, CDP hearing
rights, and the ability to petition for judicial review. Section
6330 was enacted as part of the Internal Revenue Service
Restructuring and Reform Act of 1998, Pub. L. No. 105–206,
sec. 3401(b), 112 Stat. at 747, in order to establish ‘‘formal
procedures designed to insure due process where the IRS
seeks to collect taxes by levy’’. H.R. Conf. Rept. No. 105–599,
at 263 (1998), 1998–3 C.B. 747, 1017. The portion of the
House conference report titled ‘‘Conference Agreement’’ that
accompanied the enactment of section 6330 makes clear that
it is the taxpayer, not a third party with alleged ownership
interests, who is afforded prelevy notice and due process
protections:
 The IRS would be required to provide the taxpayer with a ‘‘Notice of
 Intent to Levy,’’ formally stating its intention to collect a tax liability by
 levy against the taxpayer’s property or rights to property. * * *
 [T]he taxpayer may demand a hearing before an appeals officer who has
 had no prior involvement with the taxpayer’s case, other than in connec-
 tion with a hearing after the filing of a notice of tax lien. * * * In gen-
 eral, any issue that is relevant to the appropriateness of the proposed
(170)      GREENOAK HOLDINGS LTD. v. COMMISSIONER                      179


  collection against the taxpayer can be raised at the pre-levy hearing.
  * * *
    [Id. at 265, 1998–3 C.B. at 1019; emphasis added.]

The House conference report indicates that the provision was
initiated in the Senate. The portion of the report titled
‘‘Senate Amendment’’ states that it is the taxpayer who has
the right to appeal a notice of determination in the Tax
Court:
    The taxpayer may contest the determination of the appellate officer in
  Tax Court by filing a petition within 30 days of the date of the deter-
  mination. The IRS may not take any collection action pursuant to the
  determination during such 30-day period or while the taxpayer’s contest
  is pending in Tax Court. [Id. at 264, 1998–3 C.B. at 1018; emphasis
  added.]
   Moreover, the regulations prescribed under section 6330
support our conclusion that petitioners are not appropriate
parties to appeal a notice of determination issued to the
estate. Petitioners cite section 301.6330–1(a)(3), Q&A–A1,
Proced. & Admin. Regs., in support of the proposition that
any ‘‘person whose property or right to property is intended
to be levied upon’’ is required to receive a notice of intent to
levy. From this language, petitioners glean that, because
they allege an ownership interest in property that might be
levied upon, this Court maintains jurisdiction over their
appeal. Again, we disagree.
   Section 301.6330–1(a)(3), Q&A–A1, Proced. & Admin.
Regs., explains ‘‘[w]ho is the person to be notified under sec-
tion 6330’’ of the Commissioner’s intent to levy. The regula-
tion plainly provides that the person to be notified is ‘‘the
person liable to pay the tax due after notice and demand who
refuses or neglects to pay (referred to here as the taxpayer).
A prelevy or postlevy CDP Notice therefore will be given only
to the taxpayer.’’ Id. (emphasis added). Furthermore, the
regulation explains that a party in petitioners’ position is not
entitled to receive notice:
    Q–B5. Will the IRS give pre-levy or post-levy CDP Notices to known
  nominees of, persons holding property of, or persons holding property
  subject to a lien with respect to the taxpayer?
    A–B5. No. Such person is not the person described in section 6331(a)
  and is, therefore, not entitled to a CDP hearing or an equivalent hearing
  * * *. Such person, however, may seek reconsideration by the IRS office
  collecting the tax, assistance from the National Taxpayer Advocate, or
  an administrative hearing before Appeals under its Collection Appeals
180            143 UNITED STATES TAX COURT REPORTS                        (170)

  Program. However, any such administrative hearing would not be a CDP
  hearing under section 6330 and any determination or decision resulting
  from the hearing would not be subject to judicial review.
    [Sec. 301.6330–1(b)(2), Q&A–B5, Proced. & Admin. Regs.]
   The regulations provide that a notice of intent to levy is
required to be sent only to the taxpayer. In the matter sub
judice, it is undisputed that the taxpayer liable for the pay-
ment of Federal tax is the estate and the personal represent-
ative of the estate, not petitioners. See sec. 2002. The regula-
tions further provide that ‘‘persons holding property of ’’ the
taxpayer are not entitled to prelevy or postlevy notice; how-
ever, they may seek other avenues of redress which are not
subject to judicial review in the Tax Court. 4 Sec. 301.6330–
1(b)(2), Q&A–B5, Proced. & Admin. Regs.
   Upon replacing Mr. Crown as personal representative of
the estate on January 16, 2014, Ms. McCrory filed supple-
mental responses to our order to show cause and respond-
ent’s motion to dismiss. In her responses Ms. McCrory took
a position contrary to Mr. Crown. Specifically, Ms. McCrory
argued that: (1) petitioners have standing to pursue the
instant litigation; (2) the case should not be dismissed for
lack of jurisdiction; or alternatively, that (3) the estate
should be substituted as party petitioner and petitioners
should be allowed to intervene ‘‘in order to adequately pro-
tect their interests’’ in property subject to levy.
   Concerning our jurisdiction over petitioners’ appeal, Ms.
McCrory looks to the legislative history underlying section
6330 to support the proposition that ‘‘ ‘affected third par-
ties’ are entitled to collection due process rights under
I.R.C. § 6330.’’ Specifically, Ms. McCrory quotes the following
language from the portion of the House conference report
titled ‘‘Senate Amendment’’:
     The taxpayer (or affected third party) is allowed to raise any relevant
  issue at the hearing. Issues eligible to be raised include (but are not lim-
  ited to):
      (1) challenges to the underlying liability as to existence or amount;
      (2) appropriate spousal defenses;
      (3) challenges to the appropriateness of collection actions; and

  4 While the regulations under sec. 6330 are consistent with our position,
we do not base our decision on the regulations. See SECC Corp. v. Com-
missioner, 142 T.C. 225, 234 n.5 (2014) (‘‘We owe no deference to what an
administrative agency says about our jurisdictional bounds.’’).
(170)      GREENOAK HOLDINGS LTD. v. COMMISSIONER                      181


    (4) collection alternatives, which could include the posting of a bond,
  substitution of other assets, an installment agreement or an offer-in-
  compromise.
    [H.R. Conf. Rept. No. 105–599, supra at 264, 1998–3 C.B. at 1018.]

See S. Rept. No. 105–174, at 68 (1998), 1998–3 C.B. 537, 604.
From this language Ms. McCrory concludes that it was ‘‘the
express will of Congress’’ to provide affected third parties—
such as petitioners—with the same due process rights under
section 6330 as taxpayers liable for unpaid Federal tax. We
find Ms. McCrory’s argument unconvincing.
   To begin with, the quoted portion of the legislative history
concerns the original Senate Amendment and only mentions
‘‘affected third parties’’ with respect to attending and raising
specified issues at the CDP hearing. While the Senate
Amendment portion of the legislative history suggests that
an affected third party might be permitted to participate in
a CDP hearing, there is no suggestion that persons who are
not taxpayers have notice or appeal rights. The subsequent
conference report plainly states that notice and appeal rights
are conferred only to the taxpayer, and the subsequent con-
ference agreement omits the parenthetical regarding affected
third parties that Ms. McCrory relies upon. Secondly, if we
were to accept Ms. McCrory’s argument that affected third
parties are entitled to prelevy notice, it would prove adminis-
tratively inconsistent with the express intent of the legisla-
ture concerning notice. The House conference report states
that ‘‘[t]he Notice of Intent to Levy would not be required to
itemize the property the Secretary seeks to levy on.’’ H.R.
Conf. Rept. No. 105–599, supra at 265, 1998–3 C.B. at 1019.
Because the Commissioner is not required to itemize the
property of the taxpayer subject to levy—as is the case in the
matter sub judice—it would be impossible to provide alleged
owners of the yet-to-be-determined property with prelevy
notice. We conclude that the legislative history does not sup-
port the argument that ‘‘affected third parties’’ are entitled
to notice or appeal rights.
   Furthermore, Ms. McCrory’s attempt to substitute the
estate as a party is contrary to Mr. Crown’s original position.
Mr. Crown did not file a timely petition, and did not intend
to petition, for review of the May 1, 2013, notice of deter-
mination. On May 6, 2014—nearly one year after the dead-
line to appeal from the May 1, 2013, notice of determina-
182           143 UNITED STATES TAX COURT REPORTS                        (170)


tion—Ms. McCrory filed a supplemental response attempting
to support petitioners’ right to petition and to reverse the
original position of the estate. However, it is clear that the
estate and its original personal representative did not intend
to file a petition on the estate’s behalf during the time for
filing a petition, and any belated attempt to do so cannot be
the basis for our jurisdiction. See Rule 41(a) (‘‘No amendment
shall be allowed after expiration of the time for filing the
petition, however, which would involve conferring jurisdiction
on the Court over a matter which otherwise would not come
within its jurisdiction under the petition as then on file.’’). 5
   Section 6330 was enacted to give new procedural rights to
taxpayers who owned property that the Commissioner
intended to levy upon. Persons other than taxpayers who
claimed ownership rights in property subject to levy already
had procedural rights to contest a levy on the ground that
they were the true owners. Section 7426(a)(1) provides:
    (1) WRONGFUL LEVY.—If a levy has been made on property or property
  has been sold pursuant to a levy, any person (other than the person
  against whom is assessed the tax out of which such levy arose) who
  claims an interest in or lien on such property and that such property
  was wrongfully levied upon may bring a civil action against the United
  States in a district court of the United States. Such action may be
  brought without regard to whether such property has been surrendered
  to or sold by the Secretary.
  If the Internal Revenue Service levies upon a third party’s
property to collect taxes owed by another, the third party
may bring a wrongful levy action against the United States
pursuant to section 7426(a)(1). Section 7426(a)(1) provides
the exclusive remedy for third-party wrongful levy claims.
See EC Term of Years Trust v. United States, 550 U.S. 429,
435 (2007); Elias v. Commissioner, 100 T.C. 510, 519 n.10
(1993); Cutler v. Commissioner, T.C. Memo. 2013–119, at
*32. Section 7426(a) gives the District Courts jurisdiction to
hear wrongful levy actions. This Court has no jurisdiction
  5 We  have allowed ratification and amendment of an imperfect petition
where it was clear that the original filing was made on behalf of the tax-
payer by a person duly authorized to do so. See Fletcher Plastics, Inc. v.
Commissioner, 64 T.C. 35, 37 (1975); Brooks v. Commissioner, 63 T.C. 709,
714 (1975). The matter sub judice does not fall within these parameters
because a duly authorized representative of the estate did not file, nor in-
tend to file, a timely petition for review of the May 1, 2013, notice of deter-
mination.
(170)    GREENOAK HOLDINGS LTD. v. COMMISSIONER              183


over section 7426 claims. See Cutler v. Commissioner, T.C.
Memo. 2013–119, at *32.
   We hold that a person, other than the taxpayer, who
alleges an ownership interest in property which the Commis-
sioner seeks to levy upon is not entitled to receive a notice
of intent to levy and is not able to seek judicial review in this
Court pursuant to a notice of determination issued to a delin-
quent taxpayer. Accordingly, we lack jurisdiction under sec-
tion 6330(d) to hear petitioners’ appeal.
   In reaching our decision, we have considered all arguments
made by the parties, and to the extent not mentioned or
addressed, they are irrelevant or without merit.
   To reflect the foregoing,
                    An order of dismissal for lack of jurisdic-
                 tion will be entered.

                         f